J-S33007-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                      ¦     IN THE SUPERIOR COURT OF
                                                   ¦           PENNSYLVANIA
              Appellee                             ¦
                                                   ¦
                     v.                            ¦
                                                   ¦
ALAN ORTIZ,                                        ¦
                                                   ¦
              Appellant                            ¦    No. 1590 MDA 2016

      Appeal from the Judgment of Sentence Entered August 8, 2016
              in the Court of Common Pleas of Berks County
          Criminal Division at No(s): CP-06-CR-0005948-2014

BEFORE: BENDER, OTT, and STRASSBURGER,* JJ.                      FILED JULY 12, 2017

CONCURRING AND DISSENTING MEMORANDUM BY STRASSBURGER, J.:

      I agree with the learned Majority that the evidence was sufficient to

support Appellant’s convictions for multiple counts of aggravated assault.

However, I believe that the imposition of consecutive terms of imprisonment

is manifestly excessive under the circumstances presented here, and

constitutes    an     abuse     of   the   trial       court’s   discretion.    See    e.g.

Commonwealth v. Zirkle, 107 A.3d 127, 134           (Pa. Super. 2014)

(Strassburger,      J.,   dissenting)   (expressing       concern    about     the   “nearly

unfettered discretion given to trial courts in imposing consecutive or

concurrent sentences”). I am cognizant that Appellant herein was convicted

of crimes against police officers and in no way condone this behavior.

Nonetheless, I am troubled by the imposition of what is tantamount to a life

sentence where Appellant did not cause actual injury to any of the victims.

*Retired Senior Judge assigned to the Superior Court.
J-S33007-17


Thus, because I believe the imposition of consecutive sentences to be an

abuse of discretion in light of the criminal conduct at issue, I would vacate

his judgment of sentence and remand for resentencing.




                                    -2-